In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00216-CV
            No. 02-19-00217-CV
       ___________________________

           IN THE MATTER OF F.R.




 On Appeal from County Court at Law No. 1
             Denton County, Texas
Trial Court Nos. JV-2018-00422, JV-2018-00423


Before Birdwell, J.; Sudderth, C.J.; and Wallach, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       These are appeals from a juvenile court’s orders modifying its prior dispositions

placing appellant F.R. on intensive community supervision and committing F.R. to

the Texas Department of Juvenile Justice. See Tex. Fam. Code Ann. § 54.05. F.R.’s

court-appointed appellate counsel has filed a motion to withdraw and supporting brief

in which he states that he has reviewed the record and believes the appeals are

frivolous. Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are no

arguable grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967); In re D.A.S., 973
S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (holding that Anders procedures apply

to juvenile appeals).

       Although we notified F.R. and his mother of the right to request a copy of the

record and file a response to counsel’s Anders brief, neither responded. The State

declined to file a brief.

       Once an appellant’s court-appointed attorney files an Anders brief on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to determine if any

arguable grounds for appeal exist. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.––Fort Worth 1995, no

pet.). When analyzing whether any grounds for appeal exist, we consider the record,



                                            2
the Anders brief, and any pro se response. In re Schulman, 252 S.W.3d 403, 408–09

(Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed the appellate record and counsel’s brief. Finding no

reversible error, we agree with counsel that the appeals are without merit, and we

affirm the trial court’s orders. See, e.g., In re K.C., No. 2-09-150-CV, 2010 WL 323532,

at *1 (Tex. App.––Fort Worth Jan. 28, 2010, no pet.) (per curiam) (mem. op.). We

also grant counsel’s motion to withdraw. See Tex. Fam. Code Ann. § 51.101(e)

(providing that counsel appointed for modification proceeding continues to represent

the child until “the court rules on the motion or petition, the family retains an

attorney, or a new attorney is appointed”); In re K.G., No. 02-15-00318-CV, 2016 WL
1714144, at *1 (Tex. App.––Fort Worth Apr. 28, 2016, no pet.) (mem. op.).1

                                                      Per Curiam

Delivered: February 27, 2020




      1
        But cf. In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order) (holding that
Family Code Section 107.013 requires appointed counsel to represent client through
all proceedings in the supreme court unless good cause other than the existence of a
frivolous appeal is shown); In re D.T., No. 02-17-00061-CV, 2017 WL 2806323, at *1
(Tex. App.––Fort Worth June 29, 2017, no pet.) (mem. op.) (applying reasoning of
P.M. to Family Code Section 51.101(a) regarding appeals from non-modification
dispositions, which is similar to Section 107.013 and requires attorney to represent
child until “the case is terminated” or new counsel is appointed or retained).

                                             3